Citation Nr: 9914077	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
service-connected left (nondominant or minor) shoulder 
condition.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a left mandibular subcondylar 
fracture.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to May 1991.

This appeal arises from a February 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which, in pertinent part, granted 
the veteran's claims for service connection for the appealed 
issues.  That decision also assigned a 10 percent evaluation 
for a left (nondominant or minor) shoulder condition, 
effective March 29, 1995, being the date of receipt of the 
veteran's service connection claim.  That decision also 
assigned a noncompensable evaluation for residuals of a left 
mandibular subcondylar fracture, effective March 29, 1995.  
In October 1998, during the pendency of this appeal, the 
evaluation for a left (minor) shoulder condition was 
increased to 20 percent, effective March 29, 1995, and the 
evaluation for a left mandibular subcondylar fracture was 
increased to 10 percent, effective March 29, 1995.  Inasmuch 
as the grants of 20 and 10 percent evaluations, respectively, 
are not the maximum benefits possible for these disabilities 
under the rating schedule, and as the veteran has not 
expressly indicated that he wishes to limit his appeal to 
those particular ratings, the claims for evaluations in 
excess of those currently assigned for those disabilities 
remain in controversy, and hence, are viable issues for 
appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).

The veteran also appealed that part of the February 1996 RO 
decision which granted service connection and a 
noncompensable evaluation for residuals of a left proximal 
femur fracture.  That issue was developed for appellate 
review, but was withdrawn by the veteran during his June 1996 
personal hearing.  He also reduced that oral statement to 
writing on a Statement in Support of Claim signed and 
presented that same day.  See 38 C.F.R. § 20.204 (1998).
The Board also notes the veteran, during several VA 
examinations of his jaw and during his June 1996 personal 
hearing, indicated that he suffered headaches as a residual 
of his left mandibular subcondylar fracture.  Also, the 
February 1998 VA examination report contains an impression 
that "the veteran does however, have a persistent subjective 
symptoms [sic] of temporomandibular joint types [sic] 
headaches, which may well be related to his initial injury."  
The raised issue of secondary service connected for headaches 
has not been adjudicated by the RO.  The United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (Court) has expanded VA's duty to 
assist to include issues raised in all documents or oral 
testimony submitted prior to the Board's decision.  
38 U.S.C.A. § 5107(b) (West 1991); Godfrey v. Brown, 7 Vet. 
App. 398,409 (1995); Butts v. Brown, 5 Vet. App. 532, 540-41 
(1993); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
Accordingly, the issue of secondary service connection for 
headaches is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left (minor) shoulder symptomatology is not 
productive of a limitation of motion to midway between the 
side and shoulder level.

3.  The veteran's residuals of a left mandibular subcondylar 
fracture symptomatology is not productive of a limitation of 
motion of the inter-incisal temporomandibular articulation 
from 11 to 20 mm, nor of limitation of the range of lateral 
excursion from 0 to 4 mm.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
left (minor) shoulder condition have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5201 (1998).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left mandibular subcondylar fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40-4.46, 4.150, Diagnostic Code 9905 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims were remanded by the Board in July 1997 
to obtain any additional medical records not in the file and 
for VA examinations.  That development having been 
successfully completed, the claims file has been returned to 
the Board.

Initially, the Board finds the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented claims which are 
not inherently implausible, inasmuch as service connection 
for the claimed disabilities has been granted by the RO 
decision on appeal, and the veteran has disagreed with the 
assigned evaluations.  Further, after examining the record, 
the Board is satisfied that all relevant facts have been 
properly developed in regard to his claims and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.


I.  A left (minor) shoulder condition

The veteran injured his left shoulder in February 1989, while 
playing basketball, when he ran into another person and heard 
something "pop."  An X-ray report dated in February 1989 
revealed a slight irregularity of the cortex at the cephalad 
margin of the greater tuberosity of the humerus.  A similar 
finding was not present on comparison films of the right 
shoulder.  The changes on the left therefore, were thought to 
represent avulsion of a tendon, ligament, or the joint 
capsule.  A subsequent February 1989 report contained an 
assessment of possible capsular tear/shoulder sprain.  A 
subsequent February 1989 report contained an assessment of 
sprain/strain and rule out rotator cuff tear.  A July 1989 
report contained an assessment of left rotator cuff syndrome 
vs. supraspinatus tendonitis.  An August 1989 report 
contained an assessment of chronic left shoulder 
supraspinatus tendonitis.  A June 1990 report indicates the 
veteran reinjured that shoulder.  A subsequent June 1990 
report contained an assessment of subscapularis (rotator 
cuff) strain.  A July 1990 report contains an assessment of 
improved left rotator cuff strain.

A May 1995 VA examination report indicates that the veteran 
declined recommended surgery in service for his left shoulder 
condition.  He also reported an inability to raise his 
shoulder over his head; pain in his shoulder when he lay on 
his left side; an inability to perform athletic activities, 
including push ups; using Aspercreme on a regular basis, with 
only minimal improvement; and no orthopedic or rheumatologic 
care of the left shoulder since his discharge from service.  
Upon physical examination significant pain on attempts at 
range of motion was noted, with pain on any abduction 
(passive or active) greater than 90 degrees, as well as with 
passive internal rotation greater than 45 degrees, or passive 
external rotation greater than 45 degrees.  While the 
examiner indicated that pain seemed to limit the range of 
motion, he also indicated that the shoulder joint itself 
appeared to have normal range of motion.  The examiner 
indicated that forward flexion appeared to have normal 
passive range of motion, but did give discomfort when greater 
than 80 degrees.  Similarly, posterior extension gave 
discomfort when attempting greater than 60 degrees.  Strength 
in the upper extremity rotator cuff muscles appeared to be 
normal.  Resisted abduction, however, as well as resisted 
internal and external rotation, all gave significant 
discomfort in the region of the left shoulder, all consistent 
with chronic rotator cuff tendonitis.  The impression was 
significant chronic discomfort in the left shoulder, which 
appeared to be secondary to untreated chronic tendonitis.  
The examiner indicated the veteran had a then-current 
significant left shoulder disability.

July 1993 through March 1996 VA treatment reports contain a 
February 1996 entry indicating the veteran was being seen in 
the arthritis clinic; there is no diagnosis of or X-ray 
reports that reveal arthritis of the left shoulder in these 
records.

During his June 1996 personal hearing the veteran testified 
that surgery for his rotator cuff problem had been 
recommended; he has used a TENS unit, ultrasound, and 
physical therapy; that he takes Naprosyn, 500 milligrams, for 
the pain; that he had been placed in the rheumatology clinic 
due to arthritis in his left shoulder; that he tore ligaments 
in the original inservice injury, and now has tendonitis; has 
had cortisone injections, with minimal relief; has lost 
strength in his left hand; cannot lay on his left side; that 
weather changes cause pain; that he is right-handed; that he 
cannot raise his left arm even with his shoulder, and cannot 
straighten his left arm; that he cannot lift objects with his 
left arm; that he can enjoy no physical activities; and that 
he had no treatment for his left shoulder prior to 1995.
During an August 1996 VA examination the veteran reported the 
same complaints as noted above, with the addition that when 
the pain was really severe, his left lateral upper arm felt 
numb.  Upon physical examination no atrophy of the arm or 
shoulder muscles was evident; normal power and tone in the 
bilateral upper extremities, including the interossei, 
abductor pollicis brevis, the grip, the wrist extensors, the 
biceps, triceps, infraspinatus, supraspinatus, and serratus 
anterior.  No winging of the scapula was found.  The examiner 
indicated he could not test the deltoid muscle, as the 
veteran could not tolerate even passive abduction of the arm 
at the shoulder near or above horizontal.  The deep tendon 
reflexes were 2+ and symmetrical in the biceps, triceps and 
brachioradialis.  Sensory examination revealed normal light 
touch and pinprick throughout the upper extremities, except 
for an area on the upper lateral arm in which pinprick 
sensation was altered and did not have the same quality as 
elsewhere.  The diagnoses were left shoulder orthopedic 
injury, and the appearance of sensory dysfunction in the 
cutaneous territory of the axillary nerve; no evidence of 
motor dysfunction.

A February 1998 VA examination report indicates the veteran 
received a steroid injection into part of the left shoulder 
in June 1997, which, the veteran reported, helped relieve the 
pain for one or two months, but then the pain returned at the 
same level as before, if not worse.  He then received a 
second steroid injection six months later which helped with 
some of the daytime discomfort, but did not help with the 
pain over the top of the shoulder and the lateral arm, 
especially at night.  He also reported that over the previous 
year he had noticed an intermittent sensation of fullness or 
swelling over the mid-arm region, not clearly responding to 
that of a muscle belly.  He also reported taking 4-6 Tylenol 
per day for both his shoulder and his jaw pain.

Upon physical examination the veteran was noted to be a well-
appearing gentleman who entered the examination room without 
any evidence of gait abnormality and in no acute distress.  
Shoulder region swelling was noted, with palpable fullness in 
the region of the left mid-lateral arm, which did not seem to 
correspond to a muscle belly, and did not seem to be any sort 
of soft tissue mass, but which may have been some focal 
muscle spasm.  The examiner indicated the left shoulder had 
clear limitation of motion secondary to severe pain.  The 
veteran could tolerate active and passive abduction to only 
90 degrees before having severe pain.  External rotation was 
possible to 90 degrees with some mild aching on extreme, but 
internal rotation was only possible to 45 degrees before 
having severe pain that was posteriorly and anteriorly over 
the shoulder itself.  Some mild ache was noted directly over 
the left acromioclavicular joint.  There also seemed, to the 
examiner, to be some very mild posterior shoulder muscle 
atrophy visible when compared to the right shoulder, and some 
paresthesia-type sensory alterations in an oval distribution 
of the posterior lateral arm consistent with the cutaneous 
axillary nerve, with other sensation being normal throughout 
both upper extremities.  The examiner indicated the most 
recent X-ray report, in October 1997, revealed normal 
alignment cartilage with spaces, and with normal bone 
mineralization, and no evidence of fracture, erosions, or 
periosteal reactions.  The examiner also noted that a March 
1998 MRI of the left shoulder revealed no evidence of 
significant arthritic change of the acromioclavicular joint; 
the biceps tendon was intact; there was no evidence of 
supraclavicular mass; there was a distal rotator cuff tendon 
tear along the undersurface; and there was a small sub-
acromial joint effusion.  The impression was ongoing 
limitations of range of motion of the shoulder.

An addendum to that report indicates an impression of a 
musculoskeletal injury of  the left shoulder with no evidence 
of neurological impairment.  In another addendum the examiner 
indicated that, given the veteran's clear rotator cuff 
abnormality, it should again be emphasized that surgical 
intervention may help with his chronic left shoulder 
symptoms.

Disabilities of the shoulder and arm are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5200-5203.  Two 
sets of ratings are given for each listed disability, 
depending on whether the disability affects the major 
(dominant) or minor shoulder and arm.  The veteran's 
disability cannot be evaluated under DC 5200, as ankylosis is 
not involved.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
The veteran's disability is not evaluated under DC 5203, as 
the medical evidence does not reveal impairment of the 
clavicle or scapula.  The veteran's disability cannot be 
evaluated under DC 5202, as the medical evidence does not 
reveal impairment of the humerus involvement.

As noted above, the veteran is right handed; thus, the 
ratings for the nondominant or minor left shoulder are for 
consideration.

38 C.F.R. § 4.71a, Plate I, indicates that normal forward 
flexion of the shoulder is 0-180 degrees, with 90 degrees 
being parallel to the ground; normal abduction is also 0-180 
degrees, with 90 degrees being parallel to the ground; normal 
external rotation is 0-90 degrees, with 0 degrees being 
parallel to the ground and 90 degrees being vertical to the 
ground; and normal internal rotation is also 0-90 degrees, 
with 0 degrees being parallel to the ground and 90 degrees 
being vertical to the ground.

38 C.F.R. § 4.71a, DC 5201, provides that a 30 percent 
evaluation is warranted for limitation to 25° from the side; 
a 20 percent evaluation is warranted for limitation to midway 
between the side and shoulder level; and a 20 percent 
evaluation is also warranted for limitation to the shoulder 
level.  When rating under Code 5201, the effects of pain and 
other problems during use and flare-ups, must be considered.  
38 C.F.R. §§ 4.40, 4.45, 4.59; Delucca v. Brown, 8 Vet. App. 
202 (1995).  

The Board finds the most recent evidence, that of 1998, does 
not reveal that motion is limited to 25 degrees from the 
side, which would be required for a 30 percent evaluation of 
the minor arm.  That evidence also reveals that motion is 
limited to the shoulder level (90 degrees) in active (with 
pain) and passive (without pain) abduction.  Similarly, 
passive (without pain) and active (with pain) external 
rotation was 0-90 degrees; passive (without pain) and active 
(with pain) internal rotation was 0-45 degrees.  Hence, as 
the symptomatology of the veteran's left shoulder disability 
does not include motion limited to 25 degrees from the side, 
a 30 percent evaluation is not warranted.

The current 20 percent rating is proper.  The record does not 
show that the veteran has any additional loss of motion with 
flare-ups or with use other than that noted in the preceding 
paragraph.  Arm motion is not limited to a point midway 
between the side and shoulder level, as required for the next 
higher rating of 30 percent.

The Board has considered 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 
4.59, which address pain and arthritis, in reaching its 
conclusion in this case (DeLuca, supra), but finds that 
arthritis has not been diagnosed by X-ray, and there is no 
medical evidence to show that pain, flare-ups of pain, 
fatigue, or any other symptom causes additional functional 
loss to a degree that would support a higher rating.  While 
the Board acknowledges the veteran's complaints of pain on 
motion and after use, these symptoms were specifically noted 
as limiting motion to the degrees noted above, which do not 
support a higher rating. 

The preponderance of the evidence is against an increased 
rating for this disability. Thus, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The Board also notes the service representative's statements 
regarding a remand for another VA examination due to 
inadequate findings regarding pain and functional loss in the 
1998 VA examination reports.  However, as noted above, the 
findings in the 1998 reports, including range of motion 
studies, are more than adequate for proper evaluation of the 
current severity of the veteran's disability.

The Court has recently held that at the time of an initial 
rating in an original claim separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, No. 96-
947, slip op. at 9 (U.S. Vet. App. Jan. 20, 1999).  In the 
present case, however, as a March 29, 1995 effective date has 
been assigned, being the date of receipt of the veteran's 
original service connection claim, and as the Board has found 
a rating in excess of 20 percent for the veteran's left 
shoulder condition is not warranted, a staged rating is not 
in order.



II.  Residuals of left mandibular subcondylar fracture

The veteran's service medical records contain dental reports 
which indicate the veteran was injured during an altercation 
in which he was hit with a 2 x 4, suffering a left mandibular 
sybcondylar fracture and a left mandible body fracture 
between #19 and #20.  The veteran was admitted to the 
hospital and underwent a closed reduction to repair the 
fractures.  Later the veteran could not open the oral cavity 
for prophy treatment, and an incisal opening was performed.  
There are no further records indicating any problems with the 
veteran's jaw prior to his discharge.

No medical treatment records relating to evaluation or 
treatment for residuals of a left mandibular subcondylar 
fracture appear in the claims file for the period between the 
veteran's discharge in May 1991 and 1995.

During a May 1995 VA examination the veteran reported 
persistent "clicking" in the region of the left mandibular 
joint, as well as difficulty opening his mouth fully.  He 
reported that when he did try to open it fully, it appears to 
lock in place, causing discomfort.  He also reported no 
headaches in the region of the temporomandibular joint.  Upon 
physical examination no palpable discomfort was found over 
the left temporomandibular joint.  Attempts to open his mouth 
resulted in only a 50 percent opening, secondary to a 
sensation of discomfort.  A small click was palpable in the 
region of the left temporomandibular joint (TMJ).  The jaw 
appeared to be grossly well aligned, without evidence of 
deformity.  The impression was significant limitation of 
motion of the jaw.

A May 1995 report from the VA oral surgery department 
contained an impression of left TMJ disorder, secondary to 
trauma.

During his June 1996 personal hearing the veteran testified 
that he had pain in his jaw with opening his mouth and with 
chewing; he cannot lay on the left side of his face; his jaw 
locks; he hears and/or feels a clicking or popping sound; he 
had no treatment for this condition prior to 1995; and he has 
headaches on the right side of his head, particularly at 
night after eating.
During an August 1996 VA examination the veteran reported 
headaches on the left side of his head.  Upon physical 
examination a 35 millimeter opening (demonstrating excursion) 
of the jaw was found; malposed teeth; TMJ area sensitive to 
palpation on the left, or preauricular side; and no 
paresthesia or facial deformity was found.  The diagnosis was 
TMJ syndrome.  

A February 1998 VA examination report indicates that upon 
physical examination the same amount of opening was found; 
some discomfort with palpation directly over the left TMJ, 
that evidenced swelling, was found; normal lateral excursion 
of the TMJ was found, probably at least 4-5 millimeters.  The 
impressions were that the veteran continued to suffer from 
symptoms related to a left sided TMJ syndrome from a fracture 
which was treated and healed appropriately.  Some mild 
limitation of motion (opening the mouth), to 35 millimeters, 
but lateral excursion within normal limits.  Subjective 
symptoms of TMJ type headaches, which may be related to the 
initial injury.

Dental and oral conditions are rated in accordance with 
38 C.F.R. § 4.150, Diagnostic Codes (DC) 9900-9916.  Applying 
the symptomatology of the veteran's current TMJ syndrome, 
limited motion of temporomandibular articulation is rated in 
accordance with DC 9905.  Under that code limitation of the 
inter-incisal range of motion from 0 to 10 millimeters (mm) 
warrants a 40 percent evaluation; limitation from 11 to 20 mm 
warrants a 30 percent evaluation; limitation from 21 to 30 mm 
warrants a 20 percent evaluation; limitation from 31 to 40 mm 
warrants a 10 percent evaluation.  Also, limitation of the 
range of lateral excursion from 0 to 4 mm warrants a 10 
percent evaluation.  A note to that code provides that 
ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.

The most recent examination, that of February 1998, indicates 
that a 35 millimeter opening (demonstrating excursion) of the 
jaw, and normal lateral excursion of the TMJ, probably at 
least 4-5 millimeters, was found.  Thus, an evaluation in 
excess of 10 percent for limitation of the inter-incisal 
range of motion is not warranted under this code.  A separate 
10 percent evaluation for limitation of the range of lateral 
excursion is also not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's residuals of left mandibular subcondylar fracture.

The Board has also considered 38 C.F.R. §§ 4.10, 4.14, 4.40, 
4.45, which address pain and functional loss, in reaching its 
conclusion in this case, see generally, DeLuca v. Brown, 8 
Vet. App.  202 (1995), but finds that there is no medical 
evidence to show that pain, including on use or due to flare-
ups, or fatigability or incoordination restricting use, 
results in any additional functional limitation, including 
additional limitation of motion of the jaw, to a degree that 
would support a rating in excess of 10 percent under the 
applicable rating criteria.  While the Board acknowledges the 
veteran's complaints of pain on motion and after use, the 
degree of functional limitation due to pain that has been 
shown has been considered and it does not support a rating in 
excess of 10 percent under the cited legal authority.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, supra.

As noted above, the Court has recently held that at the time 
of an initial rating in an original claim separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged" ratings.  See 
Fenderson, supra.  In the present case, however, as a March 
29, 1995 effective date has been assigned, being the date of 
receipt of the veteran's original service connection claim, 
and as the Board has found a rating in excess of 10 percent 
for the veteran's residuals of left mandibular subcondylar 
fracture is not warranted, a staged rating is not in order.



ORDER

A rating in excess of 20 percent for a service-connected left 
(minor) shoulder condition is denied.

A rating in excess of 10 percent for service-connected 
residuals of a left mandibular subcondylar fracture is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

